Citation Nr: 0919407	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-33 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had Federal Active Duty and Annual Active Duty 
for training for the following time periods: November 14 to 
December 31, 1964; January 1 to March 17, 1965; August 1 to 
August 15, 1965; September 24 to October 7, 1966; October 16, 
1966; and July 29 to August 12, 1967.  The Veteran was 
discharged July 10, 1968.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a November 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Huntington, West Virginia, which denied service connection 
for bilateral hearing loss and tinnitus. 

In January 2009 a hearing was held by the undersigned 
Veterans Law Judge.  The transcript is of record. 


FINDINGS OF FACT

1.  The medical evidence establishes that the Veteran's 
currently diagnosed bilateral hearing loss is the result of 
active military service.

2.  The evidence establishes that the Veteran's currently 
diagnosed tinnitus is the result of active military service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

2.  The criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran

II. Service Connection 

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease, such as hearing 
loss or tinnitus, to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  See 38 C.F.R. §§ 3.307, 3.309 (a).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.  Even though disabling hearing 
loss is not demonstrated at separation, a veteran may, 
nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

At the January 2009 hearing the Veteran testified that his 
current hearing loss and tinnitus were the result of acoustic 
trauma which he was exposed to during service as a jet engine 
mechanic.  The Veteran testified that he first noticed his 
hearing loss and experienced ringing in his ears in service 
in 1965.  He also reported that his separation examination 
hearing test consisted of the examiner holding a tuning fork 
behind his ears. The Veteran's testimony is credible. 
 
Service treatment records show no complaints of or treatment 
for hearing loss or tinnitus in service.  Hearing tests 
conducted in September 1964, August 1965, and March 1968 
revealed that at no point did any of the tests show hearing 
loss greater than 5 decibels at 500, 1000, 2000, 3000, or 
4000 Hertz.
  
Private medical records from March 1995 show that the Veteran 
was given medical clearance for a hearing aid evaluation and 
trial fitting for hearing aids by a physician.  The 
accompanying audiogram revealed the following audiometric 
results:

 
March 1995


HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
80
75
LEFT
5
10
10
35
40

At an October 2007 VA examination the Veteran reported that 
he was exposed to running jet engines during testing and 
weaponry during training, both without ear protection.  The 
Veteran also reported that he experienced hearing 
difficulties and tinnitus in service which he told his 
supervisor about at the time but did not seek medical 
attention out of fear of being discharged.  The examiner 
diagnosed the Veteran with asymmetrical high frequency 
sensorineural hearing loss with normal to profound loss in 
the right ear and normal to moderately severe loss in the 
left ear, and intermittent tinnitus.  The examiner opined 
that the Veteran's hearing loss was not caused by or a result 
of noise exposure due to his duties as a jet engine mechanic.  
He stated that ear problems due to acoustic trauma or noise 
exposure would occur immediately at the time of the insult.  
The examiner concluded that the service treatment records 
revealed the Veteran's hearing to be clinically normal at the 
time of induction and at discharge therefore it did not 
support a finding that the Veteran's current hearing loss was 
related to his service.  The examiner also opined that the 
Veteran's tinnitus was not related to service as the service 
treatment records did not document that tinnitus incurred in 
or was aggravated by service, or evidence that the condition 
manifested to a compensable degree within on year. 

The October 2007 VA examination revealed the following 
audiometric results:  

October 
2007


HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
70
80
90
LEFT
15
25
60
65
60
 
CNC Maryland speech test results showed 92 percent speech 
discrimination in the right ear and 82 percent in the left 
ear. 

In a January 2009 letter a private audiologist diagnosed the 
Veteran with mild sloping to severe high frequency "noise 
induced" sensorineural hearing loss in both ears.  The 
audiologist opined that it was more than likely that the 
Veteran's hearing loss and his complaints of tinnitus were 
due to his military experience.  

The Veteran believes that his tinnitus and hearing loss 
incurred in service.  The Veteran is capable of providing a 
competent opinion as to when he began to experience 
difficulty hearing, when his ears began ringing, and the 
length of time he has experienced these symptoms.  His 
factual recitation regarding the onset of hearing loss and 
tinnitus, which is consistent with his assigned duties as 
reflected in the record, is accepted as true.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The medical evidence consists of an October 2007 VA 
examination which found that the Veteran's hearing loss and 
tinnitus are not related to service and a January 2009 
private audiologist who found that the Veteran's hearing loss 
and tinnitus are due to his service.  Both opinions are based 
on current audiograms and the Veteran's service history.  The 
evidence is, at the very least in equipoise.  

With all doubt resolved in the Veteran's favor, the Board 
finds that the onset of hearing loss and tinnitus began in 
service. See 38 C.F.R. § 3.102.










ORDER


Entitlement to service connection for bilateral hearing loss 
is granted. 

Entitlement to service connection for tinnitus is granted.  







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


